759 N.W.2d 17 (2009)
Raquel RODRIGUEZ, Plaintiff-Appellee, and
Pacific Employers Insurance, Intervening Plaintiff-Appellant,
v.
A.S.E. INDUSTRIES, INC., Defendant, Cross-Plaintiff, and
American Axle & Manufacturing Holdings, Inc., and American Axle & Manufacturing, Inc., Defendants, Cross-Defendants, and
Design Systems, Inc., Innovative Engineering, Inc., and PMI Management Group, Inc., Defendants.
Docket No. 137437. COA No. 285437.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the September 23, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., not participating.